INGRAHAM, J.
The action was brought to recover the amount of a claim of the plaintiff against the California Vintage Company, a corporation of which the defendant was a trustee or director. At the end of the plaintiff’s case the defendant moved to dismiss the complaint, but introduced no evidence, whereupon the court directed a verdict for the plaintiff, to which the defendant excepted. The defendant now asks to reverse this judgment upon the ground that by the amendment to article 2 of chapter 36 of the General Laws, knowm as the "Stock Corporation Law” (chapter 354, Laws 1899), the right to recover the penalty was taken away, and consequently the defendant was entitled to judgment. The effect of this statute upon an action commenced prior to its passage was before this court in the case of Vineyard Co. v. Fritz (decided Feb. 23, 1900) 62 N. Y. Supp. 775, and it was there held that this statute did not affect such an action. As we are concluded by that decision, it follows that this statute is no defense to this action.
The appellant also calls our attention to several exceptions to rulings upon testimony, but we have examined them, and they do not appear to be important, or to require discussion.
No error appearing to justify a reversal of the judgment, it should be affirmed, with costs. All concur.